DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6-30-22 have been fully considered but they are not persuasive.
In regard to the argument directed towards Small Jr disclosing a Non-DC-isolated charging device, the Examiner would like to point out that Paragraph 40 discloses the transformer to be a tap type transformer, which is non-dc-isolated device.  
In regards to the argument directed towards the identification of a charging plug, the Examiner does not find this argument persuasive.  As seen in figure 8, the charging plug is connected to EV 109 , and the pilot signal is used to determine the identification of the attached plug.  The Claims do not require “…charging socket without having to establish communication with the charging plug.  Therefore, the arguments are not found to be persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashigawa et al. (USPUB 2014/0035527) in view of Small Jr. (USPUB 2016/0204624).

As to Claim 1, Hayashigawa discloses a method for integrating a peripheral charge controller into a charging device of an electric vehicle, the method comprising using a safety circuit to implement electric-shock protection in the charging device, supplying an input end of the AC charging device with alternating current from a charging socket, and using the peripheral charge controller for executing identification of a charging plug disposed in the charging socket and controlling the charging socket based on the identification of the charging plug, wherein the peripheral charge controller is arranged within a housing of the AC charging device of an electric vehicle (Figure 8, 9, and paragraph 59).  Hayashigawa does not expressly disclose a non-DC-isolated AC charging device, using an output end of the AC charging device for providing direct current for charging a high-voltage battery of an electric vehicle.  Small discloses a non-DC-isolated AC transformer (Paragraph 40).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Small, and use a non-dc-isolated charging device, in the system of Hayashigawa, in order to simplify and reduced the component size of the charging device. 
As to Claim 2, Hayashigawa and Small disclose the method of claim 1, further comprising using the peripheral charge controller to monitor a charging socket flap (Hayashigawa Paragraph 49). 
As to Claim 4, Hayashigawa and Small disclose the method of claim 1, further comprising using peripheral charge controller for executing charging plug control (Hayashigawa Paragraph 59-60).  
As to Claim 5, Hayashigawa and Small disclose the method of claim 1, further comprising using the peripheral charge controller to execute temperature monitoring (Hayashigawa Paragraph 60).  
As to Claim 6, Hayashigawa and Small disclose the method of claim 1, further comprising using the peripheral charge controller for providing different charging standards based on the identification of the charging plug (Hayashigawa Paragraph 59-61).
As to Claim 7, Hayashigawa and Small disclose the method of claim 6, wherein the charging standards are selected in accordance with a country name or a country charging standard (Hayashigawa Paragraph 54 and 56, Outlet AC power is reflective of country charging standard).  
As to Claim 8, Hayashigawa and Small disclose the method of claim 1, further comprising using a software module of the peripheral charge controller to act on the AC charging device (Hayashigawa Paragraph 70).  
As to Claim 9, Hayashigawa and Small disclose a charging system of an electric vehicle, comprising: a non-DC-isolated AC charging device and a peripheral charge controller module arranged within a housing of the AC charging device, wherein the system is configured to execute the method of claim 1 (See Claim 1).  
As to Claim 10, Hayashigawa and Small disclose the system of claim 9, although they do not expressly disclose further comprising a 12 V interface to an actuating system of a charging peripheral. The Examiner takes official notice that 12v interfaces are well known and are the common control voltage for systems.
As to Claim 11, Hayashigawa discloses a method for integrating a peripheral charge controller into an AC charging device of an electric vehicle, the AC charging device having a housing and the peripheral charge controller being arranged in the housing of the AC charging device, the method comprising: using a safety circuit to implement electric-shock protection in the AC charging device; supplying an input end of the AC charging device with alternating current from a charging socket: using an output end of the AC charging device for providing direct current for charging a high-voltage battery of an electric vehicle; and using the peripheral charge controller to: monitor a charging socket flap, execute charging plug identification of a charging plug disposed in the charging socket, and control locking of the charging plug in the charging socket and controlling the charging socket based on the identification of the charging plug (Figure 9 and Paragraphs 49, 59-61, and 70).   Small discloses a non-DC-isolated AC transformer (Paragraph 40).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Small, and use a non-dc-isolated charging device, in the system of Hayashigawa, in order to simplify and reduced the component size of the charging device.

As to Claim 12, Hayashigawa and Small disclose the method of claim 11, further comprising using peripheral charge controller for providing different charging standards in accordance with a country name or a region name (Hayashigawa Paragraph 54 and 56, Outlet AC power is reflective of country charging standard).  

As to Claim 13, Hayashigawa and Small disclose the method of claim 1, wherein the identification of the charging plug includes identifying at least one of a voltage type and/or a voltage level (Hayashigawa Paragraph 59-62).

As to Claim 14, Hayashigawa and Small disclose the method of claim 11, wherein the charging plug identification includes identifying at least one of a voltage type and/or a voltage level of the charging plug (Hayashigawa Paragraph 59-62).


As to Claim 15, Hayashigawa and Small disclose the method of claim 11, further comprising using peripheral charge controller for providing different charging standards in accordance with charging plug identification Hayashigawa Paragraph 59-62).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859